DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office action in response to communications received on 12/31/2020. 

Response to Amendment
Applicant's arguments filed on 12/31/2020 have been fully considered but they are not persuasive. As per the applicant’s arguments regarding claim 1 that prior arts of record fail to teach the new limitation: “a graphical user interface (GUI) including a first screen toAppl. No.: 14/968,2102Atty. Docket No.: 9835P055Amdt. Dated 12/31/2020Reply to the Office Action of 07/31/2020 concurrently display a list of users to which the first user has granted access of one or more IoT device, an access level for each user on the list, and a new user graphical input element to add a new user, wherein the access level for each user comprises one of master access, full access, limited access, and timed access”, the examiner respectfully disagrees. Prior art Chung teaches: [0060]: Authorization for the IoT apparatus is a right granted to a user to be able to access the IoT apparatus and control the same through the server 200. The first user may have authorization for the IoT apparatus when the IoT apparatus is registered as an apparatus of the first user in the server 200. Not only the first user but also more than one user included in the relationship group may have authorization for the IoT apparatus when the range of authorization is extended to the relationship group. Fig. 6 and [0092] Referring to FIG. 6, the screen image 60 may provide a UI whereby the first user 10-1 selects a relationship group (e.g., family) into which the second user is to be included from among a plurality of user groups (e.g., friend, colleague, and family groups), similar to the screen image 50 of FIG. 5. [0094] Relationship information 61 of the first user may be displayed on the screen image 60 of FIG. 6. The relationship information 61 of the first user may include at least one user group (friend, colleague, and family groups) that may be selected by the first user 10-1 and a user ID representing a user included in each of the user groups. For example, there is no user in the friend group; users C and D are included in the colleague group; and user E is included in the family group. [0096] If the first user 10-1 selects `family` from the relationship information 61 of the first user, the screen image 60 of FIG. 6 may be converted into a screen image of FIG. 7. As in the screen image 60 of FIG. 7, a `second user` may be added to the family group of the relationship information 61 of the first user, i.e., a screen image concurrently displays the list of users to which the user has granted access, an access level of each user on the list and a graphical input to add a new user. Also, Fig. 5, [0088], [0101] and [0020]). Prior art Burks’031 teaches: [0105] As shown in table 800, each user can be assigned a permission level. In this example, three permission levels are defined. A user with "full" permission can control accessories in environment model 300, modify environment model 300, and add or remove users from access table 800 (master access). A user with "home" permission can control accessories in environment model 300 and modify environment model 300, but cannot add or remove users (full access). A user with "basic" permission can control accessories in environment model 300 but cannot change the model or add or remove users (limited access). [0106] A user with "guest" permission can have more restricted access. For example, guest permissions can set limits as to which accessories can be controlled, when the accessories can be controlled, etc., and different levels of "guest" permission can be defined with different combinations of limits on access. Restrictions can be based on specific accessories, rooms, or zones; time constraints (e.g., specific hours during the day, days of a week, or a date range) (timed access).
As per the applicant’s arguments regarding claim 21 that prior art of record Chung does not teach concurrently displaying the various elements, specifically, an access level of each user, the examiner respectfully disagrees. Chung teaches: [0060]: Authorization for the IoT apparatus is a right granted to a user to be able to access the IoT apparatus and control the same through the server 200. The first user may have authorization for the IoT apparatus when the IoT apparatus is registered as an apparatus of the first user in the server 200. Not only the first user but also more than one user included in the relationship group may have authorization for the IoT apparatus when the range of authorization is extended to the relationship group, i.e., the relationship of the first user to other users is the range of authorizations provided to the other users to access the IoT apparatus. Therefore, as stated above with respect to claim 1, Chung teaches concurrently displaying the list of users to which the user has granted access, an access level of each user on the list and a graphical input to add a new user. And Burks’031 teaches: [0105] As shown in table 800, each user can be assigned a permission level. In this example, three permission levels are defined. A user with "full" permission can control accessories in environment model 300, modify environment model 300, and add or remove users from access table 800 (master access). A user with "home" permission can control accessories in environment model 300 and modify environment model 300, but cannot add or remove users (full access). A user with "basic" permission can control accessories in environment model 300 but cannot change the model or add or remove users (limited access). [0106] A user with "guest" permission can have more restricted access. For example, guest permissions can set limits as to which accessories can be controlled, when the accessories can be controlled, etc., and different levels of "guest" permission can be defined with different combinations of limits on access. Restrictions can be based on specific accessories, rooms, or zones; time constraints (e.g., specific hours during the day, days of a week, or a date range) (timed access).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over prior arts of record US 20160112434 to Chun et al,  US 9900171 to Guedalia et al (hereinafter Guedalia), US 20140052783 to Swatsky et al (hereinafter Swatsky), US 20160323548 Khot et al (hereinafter Khot) and US 20150350031 to Burks et al (hereinafter Burks’031).
As per claims 1 and 11, Chung teaches:
A system comprising: 
an IoT service in communication with the plurality of IoT devices over the network through the IoT hub, the first communication channel, and the second communication channel (Chung: [0144]: After confirming the authorization of the second user, the server 200 may control the IoT apparatus responding to the request of the second terminal 100-2 (S490)); 
a device sharing circuitry of the IoT service to receive an indication from a client device of a first user to share with a second user one or more IoT devices associated with an account of the first user (Chung: [0057]: The first terminal 100-1 may request the server 200 to establish a relationship between the first user and the second user (S120). The request for establishing the relationship may, for example, be a request for including the second user in a relationship group of the first user. [0062] A plurality of IoT apparatuses may be registered as apparatuses of the first user in the server 200. [0088]-[0090]: Referring to FIG. 5, the screen image 50 may provide a UI whereby the first user 10-1 selects a relationship group (e.g., family) to which the second user is to be included from among a plurality of user groups (e.g., friend, colleague, and family groups). [0100] Referring to FIG. 8, the screen image 80 may provide a UI whereby the first user 10-1 establishes a range of authorization for an IoT apparatus (e.g., a second apparatus) registered as an apparatus of the first user 10-1. [0102] If the first user 10-1 selects a `second device` from the registered apparatus information 81, an authorization selection window 82 for establishing the range of authorization for the second device may be displayed on the screen image 80. [0112] For example, the second user may be established as `family` of the first user (see FIG. 7), and a range of authorization corresponding to the second apparatus from among the registered apparatuses of the first user may be `family` (see FIG. 8). In this case, the apparatus information of the second user may include information of the `second apparatus`), the device sharing circuitry to responsively associate the one or more IoT devices with an account of the second user and to subsequently allow the second user to access the one or more IoT devices over the network (Chung: [0109] The server 200 may detect whether an IoT apparatus to which authorization is granted to the second user exists among a plurality of registered apparatuses of the first user based on the relationship information of the first user and the registered apparatus information of the first user (S350). [0110] If an IoT apparatus that is a registered apparatus of the first user and with authorization extended to the second user is detected, the server 200 may issue a token of authorization for the second user for the IoT apparatus. [0113]: In this case, the second terminal 100-2 may request the server 200 to control the IoT apparatus (i.e., `second apparatus`) with the token issued from the server 200. The server 200 may confirm authorization of the second user corresponding to the IoT apparatus based on the token. [0144]: After confirming the authorization of the second user, the server 200 may control the IoT apparatus responding to the request of the second terminal 100-2 (S490)); 
a device database circuitry of the IoT service to maintain, in a device database, the association between the one or more IoT devices and the account of the second user (Chung: [0111] The server 200 may transmit apparatus information of the second user to the second terminal 100-2 based on the detection result (S360). The apparatus information of the second user may be information about at least one IoT apparatus to which authorization is granted to the second user. The apparatus information of the second user may include at least one of registered apparatus information of the second user and information of the IoT apparatus to which authorization is extended to the second user from among the registered apparatuses of the first user); and 
a device management app or application executable on a client device of a user and configured to establish a communication channel with the IoT service (Chung: [0086]: the terminal 100 may perform the operations of FIGS. 2 and 3 via the UI. In this case, the UI may be provided by the server 200. [0088]: For example, the terminal 100 (of FIG. 4) may output the screen image 50 of FIG. 5 in order to perform operation S222 of selecting a relationship group to which the second user is to be included from among a plurality of user groups described with respect to FIG. 3), the device management app or application comprising a graphical user interface (GUI) including a first screen toAppl. No.: 14/968,2102Atty. Docket No.: 9835P055Amdt. Dated 12/31/2020 Reply to the Office Action of 07/31/2020concurrently display a list of users to which the first user has granted access of one or more IoT device, an access level for each user on the list, and a new user graphical input element to add a new user (Chung: [0060]: Authorization for the IoT apparatus is a right granted to a user to be able to access the IoT apparatus and control the same through the server 200. The first user may have authorization for the IoT apparatus when the IoT apparatus is registered as an apparatus of the first user in the server 200. Not only the first user but also more than one user included in the relationship group may have authorization for the IoT apparatus when the range of authorization is extended to the relationship group, i.e., the relationship of the first user to other users is the range of authorizations provided to the other users to access the IoT apparatus. Fig. 6 and [0092] Referring to FIG. 6, the screen image 60 may provide a UI whereby the first user 10-1 selects a relationship group (e.g., family) into which the second user is to be included from among a plurality of user groups (e.g., friend, colleague, and family groups), similar to the screen image 50 of FIG. 5. [0094] Relationship information 61 of the first user may be displayed on the screen image 60 of FIG. 6. The relationship information 61 of the first user may include at least one user group (friend, colleague, and family groups) that may be selected by the first user 10-1 and a user ID representing a user included in each of the user groups. For example, there is no user in the friend group; users C and D are included in the colleague group; and user E is included in the family group. [0096] If the first user 10-1 selects `family` from the relationship information 61 of the first user, the screen image 60 of FIG. 6 may be converted into a screen image of FIG. 7. As in the screen image 60 of FIG. 7, a `second user` may be added to the family group of the relationship information 61 of the first user, i.e., a screen image concurrently displays the list of users to which the user has granted access, an access level of each user on the list and a graphical input to add a new user. Also, Fig. 5, [0088], [0101] and [0020]), 
Chung does not teach: an Internet of Things (IoT) hub comprising a first communication interface to communicatively couple the IoT hub to a plurality of IoT devices through a first communication channel using a first communication protocol, the IoT hub further comprising a second communication interface to communicatively couple the IoT hub to a network through a second communication channel using a second communication protocol different from the first communication protocol. Chung teaches and IoT service in communication with the plurality of IoT devices but does not teach in communication through the IoT hub, the first communication channel, and the second communication channel. Also, Chung does not teach: wherein each entry in the device database comprises a device identification (ID) field with a unique ID for each of the one or more IoT devices, a device type field to identify an IoT device type for each of the one or more IoT device, a primary user ID field to identify a primary user account with which each of the one or more IoT devices is associated, and one or more shared user ID fields to identify other user accounts with which each of the one or more IoT devices has been associated, the device sharing circuitry is to query the one or more shared user ID fields in the device database to determine whether the second user is authorized to access one or more of the IoT devices responsive to receiving a request from the second user. Also, Chung teaches a range of authorizations assigned through groups such as family, colleague, friend etc. but does not explicitly teach: wherein the access level for each user comprises one of master access, full access, limited access, and timed access. However, Guedalia teaches:
an Internet of Things (IoT) hub comprising a first communication interface to communicatively couple the IoT hub to a plurality of IoT devices through a first communication channel using a first communication protocol, the IoT hub further comprising a second communication interface to communicatively couple the IoT hub to a network through a second communication channel using a second communication protocol different from the first communication protocol (Guedalia: column 6, lines 38-42: Referring to FIG. 1A, IoT devices 110-118 are configured to communicate with an access network (e.g., an access point 125) over a physical communications interface or layer, shown in FIG. 1A as air interface 108 and a direct wired connection 109. Column 7, lines 9-15: The access point 125 may be connected to the Internet 175 via, for example, an optical communication system, such as FiOS, a cable modem, a digital subscriber line (DSL) modem, or the like. The access point 125 may communicate with IoT devices 110-120 and the Internet 175 using the standard Internet protocols (e.g., TCP/IP));
an IoT service in communication with the plurality of IoT devices over the network through the IoT hub, the first communication channel, and the second communication channel (Guedalia: column 7, lines 59-67: Referring to FIG. 1B, the wireless communications system 100B may include a supervisor device 130. the supervisor device 130 can communicate with an access network (e.g., access point 125) over air interface 108 and/or a direct wired connection 109 to monitor or manage attributes, activities, or other states associated with the various IoT devices 110-120 in the wireless communications system 100B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Guedalia in the invention of Chung to include the above limitations. The motivation to do so would be to automatically create configurable sub-divisions in an Internet of Things (IoT) network that includes various devices and/or other physical objects (Guedalia: column 2, lines 20-24).
Chung in view of Guedalia teaches a first communication channel and a second communication channel but does not teach: a first communication channel using a first communication protocol and a second communication channel using a second communication protocol different from the first communication protocol. However, Swatsky teaches:
a first communication channel using a first communication protocol and a second communication channel using a second communication protocol different from the first communication protocol (Swatsky: Fig. 1, [0017]: For example, the user may interact with the panel 104 associated with the first protocol-based network 102 to control and/or communicate with a shade 206, a plug-in dimmer and/or switch 208, an in-wall dimmer and/or switch 210, a pico controller 212, a thermostat 214, an occupancy sensor 216, and/or the mobile device 120 that may be part of the second protocol-based network 202 and may communicate using the second protocol. [0018]: The bridge 204 (IoT hub) may be configured to manage and/or translate a message of the first protocol received from the panel 104 into a message of the second protocol that may be recognized and/or interpreted by the devices of the second protocol-based network 202 such that the devices in the second protocol-based network 202 may be controlled from the panel 104. The bridge 204 may also be configured to manage and/or translate a message of the second protocol received from the devices of the second protocol-based network 202 into a message of the first protocol that may be recognized and/or interpreted by the panel 104, i.e., the bridge communicates using a first protocol with the panel and communicates with the devices such as the shade 206, thermostat 214 etc. using a second protocol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Swatsky in the invention of Chung in view of Guedalia to include the above limitations. The motivation to do so would be to bridge two networks having differing protocols together such that a controller or node of the first network that communicates using the first protocol may control a device or node on the second network that communicates using the second protocol (Swatsky: [0005]).
And, Khot teaches:
wherein each entry in the device database comprises a device identification (ID) field with a unique ID for each of the one or more IoT devices, a primary user ID field to identify a primary user account with which each of the one or more IoT devices is associated, and one or more shared user ID fields to identify other user accounts with which each of the one or more IoT devices has been associated (Khot: [0020] Under the illustrated embodiment, the remote control of security systems is accomplished via a remote control processor of the central monitoring station based upon the information contained within a number of user files 50, 52. In this case, a file (e.g., file 50) of the parent may include an identifier 54 of the child and a file (e.g., file 52) of the child may include an identifier of the parent. In this case, the identifiers may include a respective identifier of the parent and child security systems as well as PINs of the authorized parent and of the authorized child. [0021] In another embodiment, the file of the parent may include a number of identifiers of people who the parent is willing to allow to control the parent's security system. This may include other children, relatives or close neighbors. In each case, the identifier of the other person would include identifiers of corresponding security systems and persons authorized to use those security systems. [0033] The central monitoring system also provides full or partial access to security systems for alarm, fire and other critical event monitoring and control when the user is away from home and on travel, etc. for trusted users), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Khot in the invention of Chung to include the above limitations. The motivation to do so would be to provide worldwide secured sharing and access which connects multiple systems together for security and home automation access control and management (Khot: [0032]).
And, Burks’031 teaches:
a device type field to identify an IoT device type for each of the one or more IoT device (Burks’031: [0120]: A "guest" realm-specific data bundle can include information pertaining to accessories that guests are allowed to operate and omit all other information. For example, if guests are not allowed to operate master-bedroom TV 304(3), that accessory can simply be omitted from the "guest" realm-specific data bundle),
the device sharing circuitry is to query the one or more shared user ID fields in the device database to determine whether the second user is authorized to access one or more of the IoT devices responsive to receiving a request from the second user(Burks'031: [0018] The accessory network can be linked to a controller network, which can be a set of controllers that have permission to access all or part of the accessory network. For example, the accessory network model can include an access list that identifies controllers that have permission to access the accessory network. Different controllers can have different levels of permission. [0102] Accordingly, it can be useful to maintain an access list in association with an environment model. The access list can identify individual users and/or devices that are permitted to access and/or modify the environment model (including any accessories present in the model). The access list can also indicate the type of permissions (e.g., view and/or edit) granted to each user. [0108] In some embodiments where users control accessories by interacting with a coordinator (e.g., coordinator 210 of FIG. 2), coordinator 210 can consult table 800 to determine whether a user has permission to perform a requested operation (e.g., controlling a particular accessory) and can communicate control messages to the accessory only if the user has permission); 
wherein the access level for each user comprises one of master access, full access, limited access, and timed access (Burks’031: [0105] As shown in table 800, each user can be assigned a permission level. In this example, three permission levels are defined. A user with "full" permission can control accessories in environment model 300, modify environment model 300, and add or remove users from access table 800. A user with "home" permission can control accessories in environment model 300 and modify environment model 300, but cannot add or remove users. A user with "basic" permission can control accessories in environment model 300 but cannot change the model or add or remove users. [0106] A user with "guest" permission can have more restricted access. For example, guest permissions can set limits as to which accessories can be controlled, when the accessories can be controlled, etc., and different levels of "guest" permission can be defined with different combinations of limits on access. Restrictions can be based on specific accessories, rooms, or zones; time constraints (e.g., specific hours during the day, days of a week, or a date range), i.e., by assigning a user with full, home or basic permission, all the IoT devices are shared at once instead of individually).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Burks’031 in the invention of Chung to include the above limitations. The motivation to do so would be to define security measures that can be used to prevent unauthorized controllers from operating an accessory (Burks’031: [0010]).

As per claims 4 and 14, Chung in view of Guedalia, Swatsky, Khot and Burks’031 teaches:
The system as in claim 1 wherein the GUI further includes including graphical input elements selectable by the first user to allow the first user to indicate the one or more IoT devices to share with the second user (Chung: [0095] The first user 10-1 may select the family group as a relationship group to which the second user is to be included by selecting `family` from the relationship information 61 of the first user. [0102] If the first user 10-1 selects a `second device` from the registered apparatus information 81, an authorization selection window 82 for establishing the range of authorization for the second device may be displayed on the screen image 80. The authorization selection window 82 may include a family, a colleague, and a friend. The first user 10-1 may establish the range of authorization of the second device as `family` by selecting `family` from the authorization selection window 82. Burks’031: Figs. 14, 20 and 29 and [0157]: In some embodiments, in response to user operation of control 2910, the user interface can prompt the user to enter an identifier of the user to be added, such as an identifier of the new user's account with a cloud-based data service as described above. The interface can also prompt the user to establish permissions for the new user, e.g., as described above. Fig. 8 and [0103]: For each person (user) with access to the environment, table 800 can list a user identifier (field 802), controller devices belonging to that user (field 804), and permissions granted to that user (field 806). [0106]: Guest permissions or other forms of restricted access can support fine-grained control of access to accessories in environment model 300. Restrictions can be based on specific accessories).

As per claims 5 and 15, Chung in view of Guedalia, Swatsky, Khot and Burks’031 teaches:
The system as in claim 4 wherein a first of the graphical input elements comprises an option to share all IoT devices under the first user's account with the second user (Burks’031]: [0157]: In some embodiments, in response to user operation of control 2910, the user interface can prompt the user to enter an identifier of the user to be added, such as an identifier of the new user's account with a cloud-based data service as described above. The interface can also prompt the user to establish permissions for the new user, e.g., as described above. [0105]: A user with "full" permission can control accessories in environment model 300, modify environment model 300, and add or remove users from access table 800. A user with "home" permission can control accessories in environment model 300 and modify environment model 300, but cannot add or remove users. A user with "basic" permission can control accessories in environment model 300 but cannot change the model or add or remove users, i.e., by giving a new user full, home or basic permission, the first user shares all the accessories with a new user).

As per claims 6 and 16, Chung in view of Guedalia, Swatsky, Khot and Burks’031 teaches:
The system as in claim 5 wherein a second of the graphical input elements comprises an option to share a subset of all of the IoT devices under the first user's account with the second user (Burks’031]: [0157]: In some embodiments, in response to user operation of control 2910, the user interface can prompt the user to enter an identifier of the user to be added, such as an identifier of the new user's account with a cloud-based data service as described above. The interface can also prompt the user to establish permissions for the new user, e.g., as described above. [0106] A user with "guest" permission can have more restricted access. For example, guest permissions can set limits as to which accessories can be controlled, when the accessories can be controlled, etc.).

As per claims 7 and 17, Chung in view of Guedalia, Swatsky, Khot and Burks’031 teaches:
The system as in claim 6 wherein, upon selection of the second of the graphical input elements, the GUI is to present the user with a selectable list of loT devices and/or groups of loT devices to share with the second user, the first user to share the IoT devices and/or groups of loT devices by selecting from the list (Burks’031: Fig. 8 and [0105] As shown in table 800, each user can be assigned a permission level. A user with "full" permission can control accessories in environment model 300, modify environment model 300, and add or remove users from access table 800. [0106]: Thus, for example, user Sitter may have access to all accessories but only during hours when Sitter is expected to be watching the children. Another user, such as a gardener, might have access only to accessories in outside zone 306(3), allowing the gardener access to gardening tools kept in the garage and to the sprinkler systems, but not to the interior of the house. Also, Fig. 29 and [0157]).

As per claims 8 and 18, Chung in view of Guedalia, Swatsky, Khot and Burks’031 teaches:
The system as in claim 7 wherein each of the groups of loT devices are formed based on loT device type (Burks’031: [0106]: Thus, for example, user Sitter may have access to all accessories but only during hours when Sitter is expected to be watching the children. Another user, such as a gardener, might have access only to accessories in outside zone 306(3), allowing the gardener access to gardening tools kept in the garage and to the sprinkler systems, but not to the interior of the house. Restrictions can be based on specific accessories, rooms, or zones. Also, Fig. 29 and [0157]).

As per claims 9 and 19, Chung in view of Guedalia, Swatsky, Khot and Burks’031 teaches:
The system as in claim 8 wherein a third of the graphical input elements comprises a timed access element which, upon selection, allows the first user to specify a time period within which the one or more IoT devices will be shared with the second user (Burks’031: Thus, for example, user Sitter may have access to all accessories but only during hours when Sitter is expected to be watching the children. [0106]: Restrictions can be based on specific accessories, rooms, or zones; time constraints (e.g., specific hours during the day, days of a week, or a date range)).

As per claims 10 and 20, Chung in view of Guedalia, Swatsky, Khot and Burks’031 teaches:
The system as in claim 9 wherein the device sharing circuitry is to permit access by the second user to the one or more IoT devices in accordance with the first user's selections via the GUI including the time period specified by the first user (Burks’031: Thus, for example, user Sitter may have access to all accessories but only during hours when Sitter is expected to be watching the children. [0106]: Restrictions can be based on specific accessories, rooms, or zones; time constraints (e.g., specific hours during the day, days of a week, or a date range)).

Claims 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chung, Burks’031 and prior art of record US 20170126525 to Coates et al (hereinafter Coates).
As per claim 21, Chung teaches:
A method for sharing IoT devices comprising: 
executing an app or application on a client device of a first user, the app or application comprising options for sharing IoT devices with one or more other users (Chung: [0086]: the terminal 100 may perform the operations of FIGS. 2 and 3 via the UI. In this case, the UI may be provided by the server 200. [0088]: For example, the terminal 100 (of FIG. 4) may output the screen image 50 of FIG. 5 in order to perform operation S222 of selecting a relationship group to which the second user is to be included from among a plurality of user groups described with respect to FIG. 3); 
identifying, by a device sharing circuitry, a second user with whom to share IoT devices responsive to input from the first user via the app or application (Chung: [0057]: The first terminal 100-1 may request the server 200 to establish a relationship between the first user and the second user (S120). The request for establishing the relationship may, for example, be a request for including the second user in a relationship group of the first user. [0062] A plurality of IoT apparatuses may be registered as apparatuses of the first user in the server 200); 
providing the first user a graphical user interface (GUI) within the app or application, the GUI comprising: a list of IoT devices from which the first user is to select to grant access to the IoT devices to the second user; a first graphical input element to enable the first user to share all IoT devices under the first user's account with the second user at once without having to select individually each IoT device from the list (Chung: [0088]-[0090]: Referring to FIG. 5, the screen image 50 may provide a UI whereby the first user 10-1 selects a relationship group (e.g., family) to which the second user is to be included from among a plurality of user groups (e.g., friend, colleague, and family groups). [0100] Referring to FIG. 8, the screen image 80 may provide a UI whereby the first user 10-1 establishes a range of authorization for an IoT apparatus (e.g., a second apparatus) registered as an apparatus of the first user 10-1. [0102] If the first user 10-1 selects a `second device` from the registered apparatus information 81, an authorization selection window 82 for establishing the range of authorization for the second device may be displayed on the screen image 80); 
a first screen to concurrently display a list of users to which the first user has granted access of one or more IoT device, an access level for each user on the list, and a second graphical input element to add a new user, wherein the access level for each user comprises one of master access, full access, limited access, and timed access (Chung: Fig. 6 and [0092] Referring to FIG. 6, the screen image 60 may provide a UI whereby the first user 10-1 selects a relationship group (e.g., family) into which the second user is to be included from among a plurality of user groups (e.g., friend, colleague, and family groups), similar to the screen image 50 of FIG. 5. [0094] Relationship information 61 of the first user may be displayed on the screen image 60 of FIG. 6. The relationship information 61 of the first user may include at least one user group (friend, colleague, and family groups) that may be selected by the first user 10-1 and a user ID representing a user included in each of the user groups. For example, there is no user in the friend group; users C and D are included in the colleague group; and user E is included in the family group. [0096] If the first user 10-1 selects `family` from the relationship information 61 of the first user, the screen image 60 of FIG. 6 may be converted into a screen image of FIG. 7. As in the screen image 60 of FIG. 7, a `second user` may be added to the family group of the relationship information 61 of the first user, i.e., a screen image concurrently displays the list of users to which the user has granted access, an access level of each user on the list and a graphical input to add a new user. Also, Fig. 5, [0088], [0101] and [0020]); 
determining by the device sharing circuitry, based on input from the first user in the app or application, whether to grant the second user full access to all of the first user's IoT devices or partial access to a subset of the first user's IoT devices (Chung: [0101]: Registered apparatus information 81 of the first user may be displayed on the screen image 80. [0102] If the first user 10-1 selects a `second device` from the registered apparatus information 81, an authorization selection window 82 for establishing the range of authorization for the second device may be displayed on the screen image 80. The authorization selection window 82 may include a family, a colleague, and a friend. The first user 10-1 may establish the range of authorization of the second device as `family` by selecting `family` from the authorization selection window 82, i.e., the second user is provided access to only one of the devices (partial access)); and 
responsive to the determination, granting, by an IoT service, either full access or partial access respectively (Chung: [0113]: The second terminal 100-2 may request the server 200 to control the IoT apparatus (i.e., the ` second apparatus`) to which authorization is granted to the second user from among the registered apparatuses of the first user. The server 200 may confirm authorization of the second user corresponding to the IoT apparatus based on the token. Also, [0144]).
Chung does not teach: the GUI comprising: a first graphical input element to enable the first user to share all IoT devices under the first user's account with the second user at once without having to select individually each IoT device from the list; an email address field in which the first user is to enter an email address of the second user; and a message field in which the first user is to enter a message to notify the second user about the granting of access, the message to be sent to the email address of the second user. Also, Chung teaches a range of authorization but does not teach: wherein the access level for each user comprises one of master access, full access, limited access, and timed access. However, Burks’031 teaches:
the GUI comprising: a first graphical input element to enable the first user to share all IoT devices under the first user's account with the second user at once without having to select individually each IoT device from the list; and wherein the access level for each user comprises one of master access, full access, limited access, and timed access (Burks’031: [0105] As shown in table 800, each user can be assigned a permission level. In this example, three permission levels are defined. A user with "full" permission can control accessories in environment model 300, modify environment model 300, and add or remove users from access table 800. A user with "home" permission can control accessories in environment model 300 and modify environment model 300, but cannot add or remove users. A user with "basic" permission can control accessories in environment model 300 but cannot change the model or add or remove users. [0106] A user with "guest" permission can have more restricted access. For example, guest permissions can set limits as to which accessories can be controlled, when the accessories can be controlled, etc., and different levels of "guest" permission can be defined with different combinations of limits on access. Restrictions can be based on specific accessories, rooms, or zones; time constraints (e.g., specific hours during the day, days of a week, or a date range), i.e., by assigning a user with full, home or basic permission, all the IoT devices are shared at once instead of individually).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Burks’031 in the invention of Chung to include the above limitations. The motivation to do so would be to define security measures that can be used to prevent unauthorized controllers from operating an accessory (Burks’031: [0010]).
And, Coates teaches:
an email address field in which the first user is to enter an email address of the second user; and a message field in which the first user is to enter a message to notify the second user about the granting of access, the message to be sent to the email address of the second user (Coates: [0062] A first user may assign a second user the second permissions classification as it relates to control of the private IoT devices at a particular place. In the exemplary embodiment, this assignment may be initiated by selecting the second user from a list of users within the IoT account that are known to the first user. Alternatively, the first user may enter an email address of a prospective second user. The system 100 may then, in response, send an email to the second user asking them if they would like to download the application and access the private IoT devices 112. A message field in which a user enters a message was well known to one of ordinary skill in the art before the effective filing date of the claimed invention).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Coates in the invention of Chung in view of Burks’031 to include the above limitations. The motivation to do so would be to ask a second user if they would like to download the application and access the private IoT devices (Coates: [0062]).

As per claim 22, Chung in view of Burks’031 and Coates teaches:
The method as in claim 21 further comprising:
determining, based on additional input from the first user, whether to disable the full access or partial access after a specified period of time; and disabling, by the loT service, the full access or partial access after the specified period of time (Burks’031: Thus, for example, user Sitter may have access to all accessories but only during hours when Sitter is expected to be watching the children. [0106]: Restrictions can be based on specific accessories, rooms, or zones; time constraints (e.g., specific hours during the day, days of a week, or a date range)).

As per claim 24, Chung in view of Burks’031 and Coates teaches:
The method as in claim 21, wherein the GUI further comprises: a second screen to be displayed responsive to a selection of the second graphical input element by the first user to add a new user, the second screen to concurrently display the email address field, the message field, and a third graphical input element for selecting an access type for the new user (Coates: [0062] A first user may assign a second user the second permissions classification as it relates to control of the private IoT devices at a particular place. Said another way, if the second user is a "guest" at the home or office (i.e., in the geographic area or place 120) of the first user, then the first user may assign the second permissions classification to the second user when the user is located in the place 120. Alternatively, the first user may enter an email address of a prospective second user. A message field in which a user enters a message was well known to one of ordinary skill in the art before the effective filing date of the claimed invention).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/           Primary Examiner, Art Unit 2438